Per Curiam.
This is a rule for a writ of certiorari to review a judgment of the recorder in Hopewell township adjudging the prosecutor guilty of being the putative father of an unborn bastard child.
The case was heard before the recorder, the defendant appeared and submitted to the order by giving bond for support of the child as required by the statute, first entering a plea of non vult. All this happened in March of last year. The present rule was made in the December following. The affidavit upon which the rule was granted recites his hearing on March 16th and his conviction on the 22d, says he expected and intended to have a jury trial, and refused to plead on that ground; that the evidence adduced was not sufficient to warrant his conviction; that he was not guilty; that he believes the testimony of the complaining witness was the result of collusion between her and her father; that he believes the *651recorder committed legal error by acting on an illgal complaint and warrant.
These facts do not call for allowance of the writ at this late date, nor do they call for serious discussion of reasons why it should not be allowed.
The rule is, therefore, discharged.